United States Court of Appeals
                        For the Eighth Circuit
                    ___________________________

                            No. 15-2309
                    ___________________________

                               Fred C. Holland

                    lllllllllllllllllllll Plaintiff - Appellant

                                        v.

                   U.S. Department of Veterans Affairs

                   lllllllllllllllllllll Defendant - Appellee
                                  ____________

                 Appeal from United States District Court
                for the District of Minnesota - Minneapolis
                               ____________

                       Submitted: February 17, 2016
                         Filed: February 24, 2016
                              [Unpublished]
                              ____________

Before LOKEN, MURPHY, and BYE, Circuit Judges.
                           ____________

PER CURIAM.
       Minnesota resident Fred Holland appeals the district court’s1 dismissal of his
pro se complaint alleging that the U.S. Department of Veterans Affairs erroneously
cut off his worker’s compensation benefits and fired him. After careful de novo
review, see Riley v. United States, 486 F.3d 1030, 1031 (8th Cir. 2007) (de novo
review of dismissal for lack of subject matter jurisdiction), we conclude that dismissal
was appropriate for the reasons stated by the district court. Accordingly, we affirm.
See 8th Cir. R. 47B.
                        ______________________________




      1
      The Honorable Michael J. Davis, United States District Judge for the District
of Minnesota, adopting the report and recommendations of The Honorable Becky R.
Thorson, United States Magistrate Judge for the District of Minnesota.

                                          -2-